UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


BARBARA MICHELLE BUSH,                
               Plaintiff-Appellant,
                v.
                                         No. 02-1766
AMOS DAMRON, Chief; EDMONSTON
POLICE DEPARTMENT,
             Defendants-Appellees.
                                      
BARBARA MICHELLE BUSH,                
               Plaintiff-Appellant,
                v.
                                         No. 02-1831
AMOS DAMRON, Chief; EDMONSTON
POLICE DEPARTMENT,
             Defendants-Appellees.
                                      
BARBARA MICHELLE BUSH,                
               Plaintiff-Appellant,
                v.
                                         No. 02-1944
UNITED STATES DEPARTMENT OF THE
TREASURY,
               Defendant-Appellee.
                                      
2                        BUSH v. DAMRON



BARBARA MICHELLE BUSH,                
               Plaintiff-Appellant,
                v.
UNITED STATES DEPARTMENT OF THE               No. 02-1945
TREASURY; UNITED STATES COURT OF
APPEALS FOR THE FOURTH CIRCUIT,
              Defendants-Appellees.
                                      
BARBARA MICHELLE BUSH,                
               Plaintiff-Appellant,
                v.
                                              No. 02-2167
DONALD M. TEMPLE; JANET HENRY;
CHERNOR JALLOH,
             Defendants-Appellees.
                                      
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
         Deborah K. Chasanow, Alexander Williams, Jr.,
              Catherine C. Blake, District Judges.
       (CA-02-1999-DKC, CA-02-2291, CA-02-2506-CCB)

                  Submitted: February 26, 2003

                     Decided: March 20, 2003

         Before WILKINS, Chief Judge, and MOTZ and
                  TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
                           BUSH v. DAMRON                             3
                             COUNSEL

Barbara Michelle Bush, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Barbara Michelle Bush seeks to appeal the district court’s orders
dismissing her civil actions. We have reviewed the record and find no
reversible error. Accordingly, we affirm on the reasoning of the dis-
trict court. See Bush v. Damron, No. CA-02-1999-DKC (D. Md. June
24, 2002); Bush v. United States Dep’t of Treasury, No. CA-02-2291
(D. Md. filed July 26, 2002 & entered July 29, 2002); Bush v. Temple,
No. CA-02-2506-CCB (D. Md. Sept. 10, 2002). In addition, we have
reviewed Bush’s response to our order to show cause as to why she
should not be sanctioned for filing frivolous appeals and enjoined
from filing further actions in this court unless she pays the sanctions
and a district court finds that the action is not frivolous. We find her
response fails to show cause why sanctions and an injunction should
not be imposed. Therefore, having filed numerous frivolous appeals
in this court from district court orders dismissing her civil complaints
as frivolous and for failure to state a claim, Bush is sanctioned $500
for filing frivolous appeals and enjoined from filing further actions in
this court unless she pays the sanction and a district court finds that
the appeal is not frivolous. We deny Bush’s motions to voluntarily
dismiss her appeals, for sanctions, for a declaratory judgment, and for
appointment of counsel, and dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED